SHAHOOD, Judge.
We affirm appellant’s conviction in all respects, finding no error in any of the issues raised on appeal. We write only to address the constitutional issue raised by appellant.
Specifically, appellant contends that section 948.01(13)(a), Florida Statutes (1993), is unconstitutional on its face as an unlawful delegation of legislative authority to an administrative agency, the Department of Corrections, in violation of article II, section 3, Florida Constitution. Recently, this court addressed this very issue and found the statute to be constitutional. See Tory v. State, No. 94-2085, — So.2d —(Fla. 4th DCA Dec. 26,1996). Accordingly, we reject appellant’s argument.
AFFIRMED.
STONE and PARIENTE, JJ., concur.